                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


FAYE RENNELL HOBSON,                              )
                                                  )
       Plaintiff,                                 )
                                                  )      NO. 3:17-cv-01485
v.                                                )
                                                  )      JUDGE CAMPBELL
                                                  )      MAGISTRATE JUDGE HOLMES
PATRICK M. SHANAHAN,                              )
Acting Secretary, Department of                   )
Defense,                                          )
                                                  )
       Defendant.                                 )

                                              ORDER

       Pending before the Court is the Magistrate Judge’s Report and Recommendation (Doc. No.

61), recommending the Court grant in part and deny in part Defendant’s Motion to Dismiss (Doc.

No. 46). In the Report, the Magistrate Judge determined: (1) Plaintiff’s claims for discrimination

based on physical and mental disabilities and race, and for retaliation (Administrative Claim #144)

were timely filed; and (2) Plaintiff’s constructive discharge claim (Administrative Claim #003) was

not timely filed, and equitable tolling did not apply.

       Plaintiff has filed Objections (Doc. No. 62), a Declaration (Doc. No. 63), a Request to Add

Documents to the Record (Doc. No. 64), and a Response (Doc. No. 66) to Defendant’s filing (Doc.

No. 65). Plaintiff’s Request to Add Documents to the Record (Doc. No. 64) is GRANTED.

       Under 28 U.S.C. § 636(b)(1) and Local Rule 72.02, a district court reviews de novo any

portion of a report and recommendation to which a specific objection is made. United States v.

Curtis, 237 F.3d 598, 603 (6th Cir. 2001). General or conclusory objections are insufficient. See

Zimmerman v. Cason, 354 F. Appx. 228, 230 (6th Cir. 2009). Thus, “only those specific objections
to the magistrate’s report made to the district court will be preserved for appellate review.” Id.

(quoting Smith v. Detroit Fed’n of Teachers, 829 F.2d 1370, 1373 (6th Cir. 1987)). In conducting

the review, the court may “accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C).

       Plaintiff’s filings include numerous complaints of false statements, perjury, obstruction of

justice, and other serious allegations directed at officials at the Department of Defense, and other

administrative employees. Some of Plaintiff’s aspersions are directed at the Magistrate Judge and

the Clerk of Court. Culled down to the contentions relevant to the conclusions in the Report and

Recommendation, Plaintiff appears to argue that the Magistrate Judge applied the wrong appeal

deadlines in reaching her decision, but Plaintiff has failed to cite relevant authority for her argument.

Under these circumstances, the Court finds Plaintiff’s argument to be without merit. Plaintiff’s

objections fail to state viable grounds to challenge the conclusions of the Magistrate Judge, or

otherwise provide a basis to reject or modify the Report and Recommendation.

       Having fully considered Plaintiff’s objections, the Court concludes they are without merit,

and that the Report and Recommendation should be adopted and approved. Accordingly,

Defendant’s Motion to Dismiss (Doc. No. 46) is GRANTED, in part, and DENIED. Plaintiff’s

constructive discharge claim and any claim contained in Administrative Complaint #003 is

DISMISSED.

       It is so ORDERED.


                                                       _______________________________
                                                       WILLIAM L. CAMPBELL, JR.
                                                       UNITED STATES DISTRICT JUDGE




                                                   2
